DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “comprising” in line 2 should be changed to “comprising:” and “α2” in line 9 should be changed to “α2; and” in order to improve clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “the third plastic” in line 3 lacks antecedent basis and claim 7 should be changed to depend on claim 6 where “a third plastic” is initially recited in order to remove the antecedent basis issue.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
O’Brien et al. (US Patent 5,210,650) and Buchwald et al. (US PG Pub 2015/0241268 A1) are the closest prior art.
O’Brien discloses a device (FIGS. 1 and 2) for generating laser radiation concentrated to a focal point (FIG. 4), comprising 
a laser diode (38, FIG. 1, col. 2 lines 66-67) having a central wavelength λ (38 inherently has a central wavelength) and a temperature dependence of the central wavelength dλ/dT (it’s inherent that the central wavelength is temperature dependent), 
L (36 inherently has a CTE), wherein the lens results in an optical image of the laser radiation at the focal point (an optical image is inherently formed at the focal point) and the optical image has an object distance s1 (DF, FIG. 2), 
a housing (26, FIG. 1, col. 3 lines 3-14) having a coefficient of thermal expansion α2 (α2, FIG. 2); and
a passive adjustment device (24, FIG. 1, col. 3 lines 3-14) having an effective coefficient of thermal expansion αV (α1, FIG. 2) for adjusting the object distance s1.
Buchwald discloses a similar laser device comprising a lens and a housing both made from plastic ([0019] and [0023]).
However, the cited prior art fails to disclose or suggest “wherein the effective coefficient of thermal expansion is

    PNG
    media_image1.png
    70
    543
    media_image1.png
    Greyscale

In particular, O’Brien is silent regarding an effective coefficient of thermal expansion α1 being represented by the formula above. In addition, it would not have been obvious to modify the materials of the lens, housing, and the passive adjustment device to arrive at 
Therefore, claim 1 is allowable over the cited prior art and dependent claims 2-8 are also allowable as they directly or indirectly depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Brien et al. (US Patent 5,270,869), O’Brien et al. (US Patent 5,313,333) and DE 102008047277 A1 disclose a passive adjustment device similar to that of O’Brien’650 (see FIG. 1 of O’Brien’869, FIGS. 1-2 of O’Brien’333, and FIG. 2 of DE’277).
This application is in condition for allowance except for the following formal matters: 
See objections to claims 1 and 7 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828